           Case 1:18-cv-00438-RP Document 60 Filed 08/04/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

RYAN KLEBBA, on behalf of himself and                §
others similarly situated,                           §
                                                     §
                Plaintiffs,                          §
                                                     §
v.                                                   §                   1:18-CV-438-RP
                                                     §
NETGEAR, INC.,                                       §
                                                     §
                Defendant.                           §

                                                ORDER

        On August 3, 2020, the parties dismissed all claims in this case by joint stipulation of

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 59). “Stipulated dismissals

under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective automatically

upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013). As nothing remains to

resolve, IT IS ORDERED that the case is CLOSED.

        SIGNED on August 4, 2020.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
